         Case 1:16-cv-00313-NONE-SAB Document 101 Filed 07/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   EDWARD LUNA,                                        Case No. 1:16-cv-00313-LJO-SAB (PC)

12                  Plaintiff,                           ORDER REQUIRING DEFENDANTS TO
                                                         RESPOND TO PLAINTIFF’S THIRD
13           v.                                          REQUEST FOR AN EXTENSION OF TIME
                                                         TO FILE OBJECTIONS TO APRIL 14, 2020
14   DR. MOON, et al.,                                   FINDINGS AND RECOMMENDATIONS

15                  Defendants.                          FOURTEEN DAY DEADLINE

16

17          Edward Luna (“Plaintiff”), a state prisoner, is appearing pro se and in forma pauperis in

18 this civil rights action pursuant to 42 U.S.C. § 1983.          On April 14, 2020, findings and

19 recommendations issued recommending granting Defendants’ motion for summary judgment.
20 (ECF No. 95.) The findings and recommendations advised the parties that objections were to be

21 filed in thirty days. (Id.) On May 7, 2020, Plaintiff filed a motion for an extension of time to file

22 objections that was granted. (ECF Nos. 96, 97.) On Jun 12, 2020, Plaintiff filed a motion for an

23 extension to time to file objections that was granted. (ECF Nos. 98, 99.) In each order extending

24 time, Plaintiff was provided with thirty additional days to file objections to the findings and

25 recommendations and has now had ninety days to file any objection.

26          On July 17, 2020, Plaintiff filed a motion for an extension of time and is seeking an

27 extension until Mule Creek Prison comes off of lock-down status and the law library resumes

28 normal operations, which the Court interprets as a request for an indefinite stay of the action due


                                                     1
         Case 1:16-cv-00313-NONE-SAB Document 101 Filed 07/20/20 Page 2 of 2


 1 to the current COVID-19 pandemic and the procedures implemented in the prison to contain the

 2 spread of the virus. The Court shall require Defendants to file a response to Plaintiff’s motion

 3 for an extension of time addressing Plaintiff’s contention that he is unable to file an objection

 4 due to the lock down status at the prison because he does not have access to the law library.

 5          Accordingly, IT IS HEREBY ORDERED that Defendants shall file a response to

 6 Plaintiff’s motion for an extension of time to file an objection the April 14, 2020 findings and

 7 recommendations within fourteen (14) days of the date of entry of this order.

 8
     IT IS SO ORDERED.
 9

10 Dated:     July 20, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
